Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/337,814 filed 03/28/2019 is in response to Applicant’s arguments/remarks and claims amendment both filed on 03/10/2021. Applicant’s response has been given full consideration. 
Claims 1-3, 6, 8-13 are currently pending in this application. This application is in condition for allowance. 
Allowed Claims
Claims 1-3, 6, 8-13 are allowed over prior art of record.
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant application is directed to a battery module comprising a plurality of battery cells, a module case configured to accommodate the plurality of battery cells, at least one forming grooves comprising of a first forming grooves and second forming grooves at each end of the first forming grooves; the first forming grooves engage with the top surface of the corresponding battery cells; and  the  second grooving respectively contacting the first end and the second end surface of the corresponding battery cells. The module cases includes first and second case having shapes corresponding to each other coupled to each other by hooking. The invention is also directed to a battery pack comprising of plurality of battery modules, and to an energy storage device comprising the battery pack.  
The closest prior art of record is Gunther et al. (U.S. PG Publication 2016/0093847); Ryu Jae Yeon et al. (KR20130076502 (A) and Houchin-Miller et al (U.S. PG Publication 2015/0072206). 
Gunther discloses a battery assembly comprising an array of cells and a housing surrounds the array configured to accommodate the plurality of battery cells, wherein the housing may include cooperating first and second L-shaped components that when connected, define a four cornered housing having shapes corresponding to each other. Gunther, however, does not disclose the battery module first case and second case include forming portions. Gunther also does not teach the cases are coupled to each other by hooking. Gunther also does not teach a battery pack comprising a plurality of battery modules as claimed. 
Ryu Jae Yeon et al. discloses a housing structure of a battery module includes an upper housing and a lower housing for housing stacked cells and a hook is formed in one of the lower housing, and locking part corresponding to the hook formed in the other. Ryu Jae Yeon,  however, does not disclose, the lower housing and upper housing have first forming grooves and second forming grooves at each end of the first forming grooves. Ryu Jae Yeon also does teach a battery pack comprising a plurality of battery modules as claimed.
Houchin-Miller discloses a battery module configured to receive multiple battery cells and the housing made of a first case and a second case coupled to form a housing. The housing may include partitions disposed along a first interior wall of the housing and along a second interior wall of the housing. The partitions may be evenly spaced such that a slot is formed between each partition, where each of the slots is configured to receive one of the battery cells, and the slots defining the groves the partitions may be tapered inwards from the bottom of the housing upwards, such that the partitions decrease in width from the bottom of the housing upwards. Houchin-Miller, 
The pertinent references of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore Claims 1-3, 6, 8-13 are allowed over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722